Citation Nr: 1220902	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  06-33 791	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left shoulder shrapnel wound with residual scar.

2.  Entitlement to an initial rating higher than 10 percent for a right thigh shrapnel wound with residual scar.

3.  Entitlement to an initial rating higher than 10 percent for a right neck shrapnel wound with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A hearing was held before the undersigned Veterans Law Judge in September 2007.  The Board remanded the claims to the agency of original jurisdiction (AOJ) for additional action in February 2008 and March 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the February 2008 and March 2010 remands, the Board noted that the most recent muscle injury examination report is dated in February 2005 and that another VA examination was required to assess the current severity of the three service-connected disabilities.  In response to the February 2008 remand, the AOJ made an attempt to schedule the Veteran for an examination.  However, it is unclear from the record if the examination notice was sent to the Veteran's then-current address.  In December 2009, the Veteran's representative indicated that the correct address for the Veteran was the one listed in Victorville, California, and not the address to which the examination notice was sent.

Subsequent to the March 2010 remand, the AOJ appeared to determine that the Veteran's correct address was in Rowland Heights, California.  With that mailing address, the Veteran did report to the scheduled VA examination.  However, in a May 2012 brief, the Veteran's representative indicated that a mailing address in Irvine, California, is in fact the Veteran's correct current address.  Given this information, because again it is unclear whether the address used on the examination notice is the Veteran's current address, the Board finds that the case must again be remanded for the AOJ to attempt to arrange for a VA examination.

Accordingly, this case is REMANDED for the following actions:

1.  Take the necessary steps to obtain the Veteran's current mailing address.  If more current address information is not obtained, consider the Irvine, California address to be the Veteran's current mailing address.

2.  Arrange for the Veteran to be afforded a muscle injury/scars examination to determine the current severity of the shrapnel wounds of the left shoulder, right thigh, and right neck.  The notice of that examination must be sent to the Veteran's current mailing address.  The Veteran's claims folder, including the pertinent medical records contained therein, must be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed appropriate should be performed, and all clinical findings should be reported in detail.  The examiner should record a complete history, all pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by this condition.  All motion must be documented in degrees.  Functional impairment, and any objective signs reflecting such impairment should be documented.  As to the shell fragment wound residuals, the examiner should recognize all of the Muscle Groups involved (if any), and specify the degree of injury to those muscle groups, as well as what functional abilities are affected.  Further, the examiner should identify the etiology of any neurological manifestations, as well as the degree of injury involved and any functional impairment that results.  The examiner should comment as to whether any disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  The examiner should indicate whether any scars associated with the injuries are superficial, poorly nourished, or with repeated ulceration; or are tender and painful on objective demonstration, as well as document the size of all scars in square centimeters.  All opinions and conclusions must be supported by complete rationale.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

